 Case 17-71890       Doc 461     Filed 11/16/18 Entered 11/16/18 16:36:08          Desc Main
                                  Document     Page 1 of 2




  IT IS SO ORDERED.

  SIGNED THIS: November 16, 2018




                             _______________________________
                                       Mary P. Gorman
                            United States Chief Bankruptcy Judge
 ___________________________________________________________


                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS
                             SPRINGFIELD DIVISION

 IN RE                                                 )     Chapter 11
                                                       )
 BARTLETT MANAGEMENT SERVICES,                         )     Case No. 17-71890
 INC., et al.,*                                        )
                                                       )     (Jointly Administered)
              Debtors.                                 )

                  ORDER GRANTING FINAL FEE APPLICATION FOR
                       MICHAEL J. SMITH & ASSOCIATES

              This cause coming to be heard on November 15, 2018 (the "Hearing"), on

Debtors' (A) Final Application to Allow and Pay Compensation to Tax Accountant Michael J.

Smith & Associates, (B) Request to Shorten (But Not Limit) Notice, (C) Request for Authority

to Serve Notice of Hearing on the Third Application on the Full Mailing Matrix, and (D)

Request for Hearing on November 15, 2018, as filed on November 4, 2018, as Document No.



       *
               The Debtors in these chapter 11 Cases, along with the last four digits of each
Debtor's federal tax identification number, are: Bartlett Management Services, Inc. (4428);
Bartlett Management Indianapolis, Inc. (2750); and Bartlett Management Peoria, Inc. (1543).
The mailing address of all of the Debtors is 70 Clinton Plaza, Clinton, Illinois, 61727-2170.
 Case 17-71890        Doc 461      Filed 11/16/18 Entered 11/16/18 16:36:08             Desc Main
                                    Document     Page 2 of 2


431 (the “Application”), requesting the entry of an Order approving a final allowance of S&A’s

Fees in the amount of $46,500; notice of the Hearing having been served on the combined matrix

of parties in interest in all of the Cases [Doc 435], as well as (a) the Office of the United States

Trustee, (b) the attorneys for the Creditors' Committees, and (c) all parties who have filed

appearances and requests for notice in the Cases; no objection to the Application having been

filed prior to or raised at the Hearing; capitalized terms utilized but not otherwise defined in this

Order having the meanings ascribed to them in the Application and the Court being fully advised

in the premises;

               IT IS HEREBY FOUND, ORDERED and DECREED as follows:

               1.      The Application is granted.

               2.      S&A is hereby allowed its final fees in the amount of $46,500 (the “Final

Fee Award”), to be allocated among the Debtors as follows:

                       a.      Debtor BMSI: $15,500;

                       b.      Debtor BMPI: $15,500; and

                       c.      Debtor BMII: $15,500.

               3.      The Debtors are hereby authorized to pay S&A the amount of the Final

Fee Award.

                                                 ###
